WARRINGTON, Circuit Judge.
This was a suit based upon the two claims of the Garland & Garland patent, No. 611,900, dated Oc*351tober 4,. 1898. The patent relates to the treatment and enameling of metal surfaces, and particularly the interior surfaces of metal pipes. The complainant below holds the patent through assignment of the patentees. The defenses were anticipation and lack of invention. The cause was heard below on the usual pleadings and upon proofs taken by both parties. The validity of the patent and the charges of infringement of both claims were sustained, an accounting and injunction were granted, from which this appeal was allowed and is maintained. Judge Sater’s decree in the court below was the result of minute examination and a considered opinion. It is not necessary, however, to pass upon its entire reasoning. Our examination of the record leads us to a unanimous approval of the conclusion.
The decree is therefore affirmed, with costs.